UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1216


JAMES R. BAILES,

                Plaintiff – Appellant,

          v.

ERIE INSURANCE PROPERTY AND CASUALTY COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cv-00146)


Submitted:   June 14, 2011                 Decided:   June 22, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd A. Biddle, Melissa Eakle Leasure, BAILES, CRAIG & YON,
PLLC, Huntington, West Virginia, for Appellant. Matthew J.
Perry, LAMP, O’DELL, BARTRAM, LEVY, TRAUTWEIN & PERRY, P.L.L.C.,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James R. Bailes appeals the district court’s orders

granting    summary      judgment       for   Erie    Insurance        Property       and

Casualty Company (“Erie”) in Bailes’ declaratory judgment action

seeking coverage on two insurance contracts.                    Bailes sought to

determine      whether     policies     issued   by    Erie    provided        coverage

against    claims    arising     from    an   accidental       death      as   well   as

injuries to others in a rental property owned by Bailes and his

brother.    Bailes also appeals the district court’s denial of his

subsequent motion for reconsideration.                   We have reviewed the

record and find no reversible error.

            We review an award of summary judgment de novo.                           See

PCS Phosphate Co. v. Norfolk S. Corp., 559 F.3d 212, 217 (4th

Cir. 2009).       Summary judgment is appropriate when “there is no

genuine    dispute    as    to   any    material      fact    and   the    movant     is

entitled to judgment as a matter of law.”                       Fed. R. Civ. P.

56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986).     In determining whether the moving party has shown that

there is no genuine issue of material fact, we must assess the

factual evidence and all inferences to be drawn therefrom in the

light   most    favorable     to   the    non-moving     party.         Robinson       v.

Clipse, 602 F.3d 605, 607 (4th Cir. 2010).                   We review the denial

of a Fed. R. Civ. P. 59(e) motion to alter or amend the judgment



                                          2
for abuse of discretion.             Sloas v. CSX Transp., Inc., 616 F.3d

380, 388 (4th Cir. 2010).

            After reviewing the record, we agree with the district

court that the express terms of the Ultracover Home Protector

insurance      policy     and   the      Personal     Catastrophe     Liability

Endorsement     exclude    coverage     for    the   claims   asserted    against

Bailes   that    give   rise    to    this    litigation.     Accordingly,     we

affirm   the    district   court’s      orders.       We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         3